Citation Nr: 0923541	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a right shoulder 
disorder.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a skin disorder and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The appellant had various periods of active duty for training 
(ACDUTRA) in the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Board notes that the appellant's service connection 
claims were previously denied in an October 2004 rating 
decision; however, as the appellant submitted another claim 
in January 2005 and such was adjudicated in July 2005, all 
within one year from the October 2004 rating decision, it is 
not final.  With respect to the appellant's claim of 
entitlement to service connection for a skin disorder, such 
was previously denied in a March 2003 rating decision.  As 
will be discussed below, the appellant did not appeal the 
decision and, therefore, it is final.  As such, new and 
material evidence must be received in order to reopen the 
claims.  See 38 U.S.C.A. § 5108 (West 2002).  If, however, 
after VA issues a decision on a claim, VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim notwithstanding the requirement that new 
and material evidence be received.  See 38 C.F.R. § 3.156(c) 
(2008).  The regulation further identifies service records 
related to a claimed in-service event, injury, or disease as 
relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  

In this regard, the Board notes that additional service 
treatment and personnel records were associated with the 
claims file after the March 2003 rating decision.  However, 
pertinent to the appellant's skin disorder, they are 
irrelevant as they are duplicative of the records already 
contained in the claims file at the time of the March 2003 
rating decision.  Therefore, new and material evidence must 
be received in order for VA to reexamine the merits of his 
claim of entitlement to service connection for a skin 
disorder. 

In connection with this appeal, the appellant testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
August 2007; a transcript of that hearing is associated with 
the claims file.  

The Board notes that, following certification to the Board, 
additional evidence consisting of service and private 
treatment records was received.  In his April 2009 Brief, the 
appellant's representative waived agency of original 
jurisdiction (AOJ) consideration of the evidence.  See 
38 C.F.R. § 20.1304.  Therefore, the Board may properly 
consider such evidence.

The merits of the issues of entitlement to service connection 
for a left shoulder disorder and a skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in March 2003, the RO denied 
service connection for a skin disorder.

2.  Evidence added to the record since the final March 2003 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the appellant's claim for 
service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision that denied service connection 
for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the appellant's claim of 
entitlement to service connection for a skin disorder is 
completely favorable and, in that regard, no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations.  Consideration 
of the merits of the appellant's claim is deferred, however, 
pending additional development consistent with the VCAA.

The appellant contends that he developed a skin disorder as a 
result of his ACDUTRA service and, therefore, he is entitled 
to service connection for such disorder.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In a March 2003 rating decision, the RO denied service 
connection for a skin disorder.  Specifically, the RO 
determined that, since such condition was neither incurred in 
nor was caused by service, service connection was not 
warranted.  Specifically, the RO noted that the appellant's 
U.S. Army Reserve medical records indicated that he was seen 
and occasionally treated for dermatitis of the hands; 
however, such also showed that the condition had first 
developed in 1986, when he was not on active duty or ACDUTRA.  
Therefore, the RO denied service connection for a skin 
disorder.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In March 2003, the appellant was advised of the decision and 
his appellate rights.  No further communication regarding his 
claim of entitlement to service connection for a skin 
disorder was received until July 2004, when VA received his 
application to reopen such claim.  Therefore, the March 2003 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Appellant filed his application to reopen his claim of 
entitlement to service connection for a skin disorder in July 
2004, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in 
this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the March 2003 rating decision, additional evidence 
consisting of VA treatment records reflecting current 
diagnoses of a skin rash and eczematous dermatitis has been 
received.  Additionally, the appellant's August 2007 
testimony at his DRO hearing detailing his continued skin 
problems since his ACDUTRA service periods has been received.  
Specifically, he testified that he was treated for a skin 
condition in 1999 while on ACDUTRA and has experienced the 
same skin symptoms since such time.  

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
appellant has experienced the same skin symptomatology since 
he was treated for a skin condition while on ACDUTRA in 1999.  
The Board finds that the new evidence tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claim of service connection for a skin disorder.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the appellant's claim.  
Accordingly, the claim of entitlement to service connection 
for a skin disorder is reopened.  



ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
skin disorder is granted.


REMAND

The Board finds that additional development is necessary in 
order to verify the appellant's ACDUTRA service, obtain 
outstanding records, translate Spanish records, and afford 
the appellant a VA examination.

Specifically, with respect to the appellant's left shoulder 
claim, the Board notes that he has contended that such is a 
result of an injury he sustained in a fall while in transit 
to ACDUTRA.  He alleges that his injury occurred on September 
8, 2001, and has submitted orders to the effect that he was 
to report on such date or ACDUTRA.  Other documents in the 
file indicate that the appellant was to report for ACDUTRA on 
September 4, 2001, and that such date was subsequently 
extended to September 17, 2001.  It is unclear as to when the 
appellant served on ACDTURA during September 2001.  
Additionally, as will be discussed below, the appellant's 
service treatment records show that he was on ACDUTRA at the 
time he injured his left shoulder on June 20, 1992, however, 
there are no personnel records that confirm his duty status.  

Therefore, the service department and all pertinent Reserve 
units should be requested to certify the appellant's period 
of ACDUTRA in June 1992 and September 2001, to include his 
report dates.  The Board notes that the AOJ attempted to 
verify such through the State Adjutant General, but, in June 
2005, they indicated that they had no records for the 
appellant and, in April 2008, such office indicated that, as 
the appellant was not a member of the National Guard, they 
had no records.  Additionally, the Records Management Center 
has indicated that they have no additional records for the 
appellant.  The Board also notes that the Department of the 
Army, U.S. Army Reserve Personnel Command (Code 11), 
indicated in November 2001 that the appellant was assigned to 
a Reserve unit and, as such, they did not have any records; 
however, in March 2008, numerous records were received from 
Code 11.  Additionally, the Board notes that the AOJ 
requested, without a response, records from the 456th 
Quartermaster Company.  Even so, while on remand, the AOJ 
should contact any appropriate agency, to include the 
appellant's last Reserve unit or the Department of the Army, 
U.S. Army Reserve  Personnel Command, in order to certify the 
appellant's periods of ACDUTRA in June 1992 and September 
2001, to include his report dates.  All efforts should be 
documented.

Additionally, while the appellant has most recently alleged 
that his current left shoulder disorder is a result of the 
fall in September 2001, the Board notes that he had 
previously claimed that such was a result of a June 1992 
injury during ACDUTRA.  While the appellant specifically 
indicated at his August 2007 DRO hearing that he was no 
longer claiming that his left shoulder disorder is related to 
his 1992 injury, the Federal Circuit held that VA's duty to 
assist attaches to the investigation of all possible in-
service causes of a disability.  Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).  In addition, the United States 
Court of Appeals for Veterans Claims (Court) recently 
clarified that an appellant's alternate theories of 
entitlement to service connection are encompassed within a 
single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 
(2006).  Therefore, the Board finds that a remand is 
necessary in order to further develop both aspects of the 
appellant's claim. 

With respect to the appellant's claimed left shoulder injury 
in September 2001, there is no evidence that such happened.  
Specifically, while he submitted a Statement of Medical 
Examination and Duty Status form indicating that he injured 
his left shoulder on a fall in a gas station en route to Fort 
Stewart for ACDUTRA on September 8, 2001, such is not signed 
by an official of the Government of the United States.  
Moreover, the appellant's duty orders informed him that he 
must report to Fort Gordon on September 8, 2001, not Fort 
Stewart, and Fort Stewart was misspelled in the document (it 
was spelled as Fort Steward).  Additionally, the appellant 
has reported that he sought treatment for such injury at East 
Ridge Hospital, but has not authorized VA to obtain such 
records.  Therefore, on remand, the appellant should be given 
another opportunity to authorize VA to obtain such records or 
submit them himself.

The appellant's service records indicate that, while serving 
on ACDUTRA in June 1992, he complained of left arm pain after 
he fell from a truck while on field maneuvers.  The 
assessment was soft tissue injury of the left shoulder.  VA 
treatment records dated from January 2007 to February 2008 
reflect diagnoses of osteoarthritis of the left shoulder and 
status post-left shoulder repair.  In February 2008, it was 
noted that the appellant had seven surgeries on his left 
shoulder.  Therefore, a remand is necessary in order to 
determine whether his current left shoulder disorder is 
related to his ACDUTRA service, to include his June 1992 
injury or, if verified, his September 2001 injury.

Regarding the appellant's claimed skin disorder, his service 
records show that, upon a release from ACDUTRA examination 
conducted in May 1991, he reported chronic dermatitis in 
1986.  There is no indication that the appellant was on 
ACDUTRA at such time.  The remainder of his service treatment 
records show treatment for atopic dermatitis of the bilateral 
knees in December 1997 and dermatitis in approximately 1999.  
VA treatment records dated from January 2007 to February 2008 
reflect diagnoses of a skin rash and eczematous dermatitis.  
Therefore, a remand is necessary in order to determine 
whether his current skin disorder was incurred in or 
aggravated by his ACDUTRA service.

In addition, the claims file includes evidence written in 
Spanish with no accompanying certified English translation. 
While on remand, the AOJ should take the opportunity to 
review the appellant's claims file, identify all pertinent 
items of evidence written in Spanish, to specifically include 
those in the appellant's service treatment records, and 
translate those items into English in order to facilitate 
review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate agency, to 
include the appellant's last Reserve unit, 
or the Department of the Army, U.S. Army 
Reserve Personnel Command and request that 
they certify the appellant's periods of 
ACDUTRA in June 1992 and September 2001, 
to include his report dates.  All efforts 
should be documented.

2.  The appellant should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for East Ridge Hospital or submit 
such records himself.  After receiving the 
appellant's consent form, any outstanding 
treatment records should be obtained and 
associated with the claims file.  

3.  Translate all pertinent items of 
evidence written in Spanish, to 
specifically include those in the 
appellant's service treatment records, 
into English.

4.  After completing the above, the 
appellant should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of his 
current left shoulder and skin disorders.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed disorder as 
relevant to the Appellant's left shoulder 
and skin.  Thereafter, the examiner should 
offer an opinion on the following: 

(A)   Is it likely, unlikely, or at 
least as likely as not that any 
currently diagnosed left shoulder 
disorder is related to any injury or 
disease incurred during the 
appellant's ACDUTRA service, to 
include his June 1992 injury or, if 
verified, his September 2001 injury?

(B) Based on a review of the 
records, did any currently diagnosed 
skin disorder preexist the 
appellant's entry into ACDUTRA at 
any point (as the appellant was 
noted to have chronic dermatitis in 
1986 on a May 1991 release from 
ACDUTRA examination)?  

(i)  If so, did the appellant's 
preexisting skin disorder undergo 
an increase in the underlying 
pathology during service, i.e., 
was aggravated during service?
 
If there was an increase in 
severity of the appellant's skin 
disorder during service, was that 
increase due to the natural 
progress of the disease, or was it 
above and beyond the natural 
progression?

(ii)  If not, is it likely, 
unlikely, or at least as likely as 
not that any currently diagnosed 
skin disorder is related to any 
injury or disease incurred during 
the appellant's ACDUTRA service, 
to include any treatment for such?

All opinions expressed should be 
accompanied by supporting rationale.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
service connection claims should be 
readjudicated.  If the claims remain 
denied, the appellant and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


